In the
                             Court of Appeals
                     Second Appellate District of Texas
                              at Fort Worth
                                 No. 02-21-00434-CV

MICHAEL AVILA, Appellant                     §   On Appeal from the 153rd District
                                                 Court

V.                                           §   of Tarrant County (153-328471-21)

                                             §   August 31, 2022

KINDSVATER TRAILERS, LLC, Appellee           §   Memorandum Opinion by Justice
                                                 Bassel

                                    JUDGMENT

      This court has considered the record on appeal in this case and holds that there

was error in the trial court’s order. It is ordered that the order of the trial court is

reversed, and the case is remanded to the trial court for further proceedings consistent

with this opinion.

      It is further ordered that Kindsvater Trailers, LLC shall pay all costs of this

appeal, for which let execution issue.

                                         SECOND DISTRICT COURT OF APPEALS

                                         By /s/ Dabney Bassel
                                            Justice Dabney Bassel